                          Case:19-00097-swd               Doc #:4 Filed: 01/10/19           Page 1 of 11

                                  UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF MICHIGAN

In re: SHANTY, TERESA M.
                                                                             Case No. 19-00097-swd
                                                      ,                      Chapter 13
                                                                             Hon. SCOTT W. DALES
                                    Debtor(s)                                Filed: 1/10/19
                                                      /

                                                          CHAPTER 13 PLAN


PREAMBLE

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable.

              In the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated.

               You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you
               do not have an attorney, you may wish to consult one.

               If you oppose the Plan’s treatment of your claim or any provision of this Plan, you or your attorney must file an
               objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise
               ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this Plan without further notice if no
               objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of
               claim in order to be paid under any Plan.

               The following matters may be of particular importance. Debtors must check one box on each line to state whether
               or not the Plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are
               checked, the provision will be ineffective if set out later in the Plan.
A limit on the amount of a secured claim, set out in Paragraph III.C.2.c and III.C.1.f., which
                                                                                                    Included      Not included
may result in a partial payment or no payment at all to the secured creditor
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out
                                                                                                 Included           Not included
in Paragraph IV.R.
Nonstandard provisions, set out in Paragraph IV.R.                                                   Included        Not included



I.   PLAN PARAMETERS
     A.   APPLICABLE COMMITMENT PERIOD (ACP) - 11 U.S.C. § 1325(b)(4).
          ( X ) The ACP is 60 months.
          (   ) The ACP is 36 months. However, the duration of payments may be extended to complete the Plan.
     B.   LIQUIDATION ANALYSIS.
          1. The amount to be distributed to holders of allowed unsecured claims shall not be less than the value of the non-
             exempt equity of the Debtor(s) less the costs of sale. The liquidation value of the estate as required by 11 U.S.C. §
             1325(a)(4) is $____2,973.00_________.

                                                           1- As updated on 11-23-16
                                Case:19-00097-swd                     Doc #:4 Filed: 01/10/19                      Page 2 of 11
           2.    The estimated base amount to be paid to the general unsecured creditors is $_5,000.00_______.


II.   FUNDING
      A.   PLAN PAYMENT. The Debtor(s) shall m ake payments in the amount of $_ 239.07___ per (X ) week, ( ) bi-weekly, ( )
           semi-monthly, ( ) monthly, and/or (   ) other (see Additional Plan Payment Provisions) for the minimum of the ACP.


           ( x ) Additional Plan Payment Provisions:
                      As the Debtor has already include any overtime, bonus, shift premium or vacation pay in his/her ongoing
                      Schedule I/Income - No plan payment will be withheld by the employer from any checks/advices that represent
                      these separate distribution of these funds that may be paid to the debtor(s) by separate check/advice.
                      UNLESS THE AMOUNT OF OVERTIME, BONUS, SHIFT PREMIUM OR VACATION PAY IS HIGHER THAN THE
                      AMOUNT OF THAT INCOME ALREADY INCLUDED IN SCHEDULE I/INCOME.


III. DISBURSEMENTS
      A.   ADM INISTRATIVE CLAIMS. The Debtor(s) shall pay in full, in deferred cash payments, all allowed claims entitled to
           priority under 11 U.S.C. § 507, including:
           1.   Court filing fee.
           2.   Trustee fee.
           3.   Attorney fees exclusive of costs and expenses: An initial fee of $_3,200.00___ less fees paid of $__00.00____, leaving
                a fee balance in the amount of $_3,200.00_________ to be paid by the Trustee pursuant to the priorities set forth in
                paragraph IV.H of the Plan, unless otherwise marked below:
                a.    ( ) Attorney fees shall be paid at the rate of $__________ per month until paid in full pursuant to paragraph
                      IV.H of the Plan.
                b.    ( X ) Attorney fees shall be paid after all necessary equal monthly paym ents on secured continuing claims,
                      secured claims, assumed executory contract/unexpired lease claims which is a modification of paragraph IV.H.
           4.   Expenses advanced to the Debtor(s) (paid by the attorney to the Clerk of the Court or the service provider) include:
                $__________ filing fee (enter amount or N/A);
                $__________ mandatory credit counseling or financial management class (enter amount or N/A); and
                $__________ other (explain and enter amount, or enter N/A).


      B.   PRIORITY CLAIMS.
           1.   Domestic Support Obligation (DSO)i : Prepetition DSO payment arrears as of the petition date shall be paid directly
                by the Debtor(s) unless marked below:
                      (    ) by the Trustee.
           Mandatory information:

                          Name of DSO Payee(s)                                        Monthly Amount                                  Estimated Arrears




i
The Debtor(s) will com ply with 11 U.S.C. § 1325(a)(8) and shall, prior to confirm ation of the Plan, provide the Trustee with an affidavit or other evidence (e.g., wage
deduction, a statem ent from friend of the court, or a statem ent from the recipient) that all post-petition, pre-confirm ation DSO paym ents are current.
                                                                        2- As updated on 11-23-16
                                Case:19-00097-swd                      Doc #:4 Filed: 01/10/19                      Page 3 of 11



           2.    a.   Prepetition Priority Tax Claims: Prepetition priority tax claims are allowed claims entitled to priority under 11
                      U.S.C. § 507 and shall be paid in full by the Trustee.
           Mandatory information:

                        Creditor Name                                                 Estimated Amountii                             Nature of Debt
                        Internal Revenue Service                      $4,076.00                                                      2016 income taxes


                 ii
                 b.   Post-Petition Priority Tax Claims: Absent objection, post-petition priority tax claims shall be paid in full pursuant
                      to 11 U.S.C. § 1305(a)(1) and (b). Any portion of a post-petition claim under 11 U.S.C. § 1305 that is not paid
                      through the Plan for whatever reason, including dismissal or conversion to Chapter 7, will remain non-
                      dischargeable, even if the Debtor(s) receive(s) a discharge.


           3.    Other Priority Claims and Plan Treatment:




     C.    SECURED CLAIMS.
           1.    Real Property:
                 a.   Mortgage Payments: Unless otherwise stated, the Trustee shall commence paying the first post-petition
                      mortgage payment on the first day of the month following the month of the petition date.
                 b.   Principal Residence Post-Petition Mortgage Payments and Prepetition Arrears:                                    The following is the street
                      address and the tax ID parcel no. for the principal residence of the Debtor(s):
           Property No. 1_2049 Philo Ave., Muskegon, MI 49441 / Tax id #61-24-205-650-0010-00_____
           Property No. 2____________                    _                     ____


                                                                     Estimated Monthly               Estimated Arrearsiv       Taxes & Insurance Escrowed
                      Creditor Name                                  Payment Amount iii                                             With Lender? Y/N


                         #1 Mr. Cooper/Nationstar                   $493.00                          $5,443.00                   Y
                        #2




ii
The am ount stated is an estim ate only and the proof of claim controls as to the am ount of the claim . This provision does not preclude any party in interest from filing
an objection to the claim .
                                                                         3- As updated on 11-23-16
                                 Case:19-00097-swd                      Doc #:4 Filed: 01/10/19                        Page 4 of 11
               iiiiv
               c.      Non-Residential Post-Petition Mortgage Payments and Prepetition Arrears: The following is the street address
                       and the tax ID parcel no. for the non-residential real property of the Debtor(s):
            Property No. 1________________                                       __ Property No. 2___________

                       Creditor Name                                   Estimated Monthly               Estimated Arrearsiv          Taxes & Insurance Escrowed
                                                                       Payment Amount iii                                                With Lender? Y/N

                         #1
                         #2
                       Prepetition Real Property Tax Claims: Claims of taxing authorities on real property pursuant to State law will be
                d.
                       paid pro-rata as set forth in paragraph IV.H unless a fixed monthly payment is set forth below after the post-
                       petition on-going mortgage payment(s).v

                         Taxing Authority                                           Amount                       Delinquent                  Optional Equal
                                                                                                                  Tax Years                 Monthly Payment



                       Real Property Tax Escrow:
                 e.
                       The Debtor(s) will not utilize a tax escrow with the Trustee unless marked below.
                       (    ) The Debtor(s) will utilize a tax escrow through the Plan. The Debtor(s) must provide the tax bill to the
                       Trustee and verify taxes are paid each year until completion of the Plan. Tax escrow accounts will fund after on-
                       going monthly mortgage payments but prior to other secured creditors.

                         Real Property Address                                 Parcel Number                  Taxing Authority               Monthly Escrow
                                                                                                                                                Amount



                       Wholly Unsecured Liens: The following claims shall be treated as unsecured by this Plan because there is no
                 f.
                       equity in the property to secure the claim. Upon completion of the Plan, the lien shall be discharged and
                       removed from the property. The Debtor(s) may move under Fed. R. Bankr. P. 7070, on notice to the holder of
                       such a claim who refuses to release the lien, for an order declaring the lien released and for related relief. These
                       claims are as follows:

                         Property Address                         Creditor                    Claim Amount vi              Property                 Senior Lien
                                                                                                                            Value                    Amount




iii
 The m onthly paym ent am ount is an estim ate and the Trustee shall pay the m onthly paym ent am ount based on the proof of claim as filed. The Plan authorizes the
Trustee to m ake post-petition regular m ortgage or land contract paym ents prior to the proof of claim being filed. This provision does not preclude any party in interest
from filing an objection to the claim .


iv
The am ount of prepetition arrears is an estim ate and the Trustee shall pay the prepetition arrears based on the proof of claim as filed. Any claim filed for prepetition
arrears shall be paid through the Plan over a reasonable period of tim e and pro-rata with other secured creditors without interest.


v
 Any creditor in this class shall retain its lien on the real property pursuant to applicable State law and shall be entitled to receive its statutory interest and collection
fees as set forth in its proof of claim .
                                                                           4- As updated on 11-23-16
                                 Case:19-00097-swd                      Doc #:4 Filed: 01/10/19                        Page 5 of 11
           vi
           2.          Personal Property:
                 a.    Pre-Confirmation Adequate Protections Payments (APP): If the Trustee is to pay pre-confirmation APP the
                       secured creditor’s name, address, the account number and the payment amount must be provided and it must
                       be signified by entering the monthly paym ent am ount in the box marked “Pre-Conf. APP” under b. or c. of this
                       paragraph. The Trustee will not disburse an APP until a proof of claim is filed with documentation of a perfected
                       lien satisfactory to the Trustee.
                 b.    Secured Claims Subject to Final Paragraph of 11 U.S.C. § 1325(a): Each secured creditor in this class has a lien
                       that is not subject to 11 U.S.C. § 506.vii Claims in this class shall be paid as follows plus an additional pro-rata
                       amount that may be available from funds on hand at an interest rate specified below or the contract rate
                       specified in the proof of claim, whichever is lower.

                         Creditor, Address &                      Collateral                 Balance Owing          Interest        Pre-Conf.       Equal Monthly
                         Account No.                                                                                  Rate            APP             Payment



                       Secured Claims Subject to 11 U.S.C. § 506viii : Claims in this class shall be paid as follows plus an additional pro-
                 c.
                       rata amount that may be available from funds on hand at an interest rate specified below or the contract rate
                       specified in the proof of claim whichever is lower. Creditor will be paid the fair market value (FMV) as a secured
                       claim and any balance due as a general unsecured claim.

                         Creditor, Address &                      Collateral                           FMV          Interest        Pre-Conf.       Equal Monthly
                          Account No.ix                                                                               Rate            APP             Payment
                         Credit Union One              2013 Chevy Equinox                   $9,208.00               6.5%           N/A              $177.00


           ix


                 Secured Claims of Taxing Authorities: Secured claims of taxing authorities shall be paid as follows:
           3.


                   Creditor & Address                             Collateral                            Secured Claim          Interest          Equal Monthly
                                                            Real/Personal Property                        Amount x              Rate xi            Payment




vi
This is the estim ate of the Debtor(s) as to the am ount owing to the creditor. The proof of claim shall control as to am ount of the claim . This provision does not preclude
any party in interest from filing an objection to the claim .


vii
Such a claim is not subject to “cram down” and will be paid the full balance owing. If the collateral is a m otor vehicle and is destroyed, the Debtor(s), with consent from
the secured creditor and Trustee, or by order of the Court, m ay use the collateral insurance proceeds to purchase replacem ent collateral, to which the creditor’s lien
shall attach.


viii If the collateral is a m otor vehicle and is destroyed, the Debtor(s), with consent from the secured creditor and Trustee or by order of the Court, m ay use the
collateral insurance proceeds to purchase replacem ent collateral, to which the creditor’s lien shall attach.


ix If the creditor files a proof of claim with a balance owing which is different from the am ount listed above, the proof of claim shall control as to the am ount of
the debt, unless a party in interest objects to the proof of claim .
                                                                           5- As updated on 11-23-16
                                     Case:19-00097-swd                  Doc #:4 Filed: 01/10/19                        Page 6 of 11
            xxi 4. Collateral to Be Surrendered/Executory Contracts to Be Rejected: The property listed below is surrendered to the
                creditor, and the executory contracts/unexpired leases are rejected:

                      Creditor                                                                    Property/Contract Description
                      ACAR Leasing                                                2017 Chevy Silverado (rejected/surrendered lease)


                  The automatic stay shall be terminated upon entry of the confirmation order and any deficiency claim or claim
                  arising from rejection shall be treated as a general unsecured claim, subject to paragraph IV.G.
            5.    Junior Lien Holders on Surrendered Property: If a creditor holding a junior lien has filed a secured proof of claim,
                  such claim shall be treated as a general unsecured claim if the value of the property, set forth below in the column
                  entitled “Property Value,” is equal to or less than the amount of the senior secured claim, absent an objection.
                  These creditors are as follows:
                      Creditor, Address &                      Property Address                Claim Amount ix           Property Value                Senior Lien
                      Account No.                                                                                                                       Amount



            ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES. The following executory contracts and/or unexpired leases,
      D.
            including land contract(s), are assumed:
             Creditor, Address & Account               Property Description                    Monthly Payment               No. of Months            Cure Amount
             No.                                                                                  Amount                      Remaining




            DIRECT PAYM ENT BY THE DEBTOR(S) OF THE FOLLOWING DEBTS. All claims shall be paid by the Trustee unless listed
      E.
            herein:

             Creditor, Address & Account No.                                   Collateral/Obligation                         Balance Owing                  Interest
                                                                                                                                                              Rate



            UNSECURED CREDITORS.
      F.
                  General Unsecured Creditors: Claims in this class are paid from funds available after payment to all other classes.
                  The allowed claims of general unsecured creditors will be satisfied by:
                  (       ) Payment of a dividend of 100%, plus present value of _____% interest, if necessary to satisfy 11 U.S.C.
                        § 1325(a)(4), OR
                  ( X ) Payment of a pro-rata share of a fixed amount of $__5,000.00______ or payment from all disposable income
                     to be received by the Debtor(s) in the ACP, whichever pays more. This fixed amount shall be reduced by
                     additional administrative expenses including attorney fees approved under 11 U.S.C. § 330(a). However, this
                     fixed amount shall not be reduced below the liquidation value specified in paragraph I.B.
    G.      SPECIAL UNSECURED CREDITORS. The special unsecured claims listed below are an exception pursuant to 11 U.S.C.
                § 1322(b)(1) and may include, but are not limited to, non-sufficient funds (NSF) checks, continuing professional




x The am ount stated is an estim ate only and the proof of claim controls as to the am ount of the claim .   This provision does not preclude any party in interest from
filing an objection to the claim .

xi The interest rate on tax claim s that is in effect during the calendar m onth in which the plan is confirm ed shall control.   11 U.S.C. § 511(b). The Trustee has the
authority to m ake adjustm ents to its records to com ply with the Bankruptcy Code.
                                                                           6- As updated on 11-23-16
                                 Case:19-00097-swd                     Doc #:4 Filed: 01/10/19                           Page 7 of 11
                                                                                                                   xii
                 services and non-dischargeable debts (e.g., student loans, criminal fines).                             These special unsecured claims shall be
                 paid as follows:
                  In a 36 month ACP case with the base to general unsecured creditors paid within 36 months, the special unsecured
                 creditors will be paid pro rata with other general unsecured claims during the first 36 months and then that portion
                 of the special unsecured creditor’s claim that can be paid during the remainder of the 60 months from the date the
                 first Plan payment is due will be paid exclusive of all other general unsecured claims during the rem aining 60
                 months.
                   In a 36 month ACP case with the base to general unsecured creditors paid beyond 36 months, the special class
                 unsecured creditors will be paid pro rata with other general unsecured claims during the first 36 months and until
                 the specific fixed base amount to the general unsecured creditors is satisfied and then that portion of the special
                 unsecured creditor’s claim that can be paid during the remainder of the 60 months from the date the first Plan
                 payment is due will be paid exclusive of all other general unsecured claims during the remaining 60 months.
                 In a 60 month ACP case, special unsecured creditors will be paid pro rata with the general unsecured creditors during
                 the 60 months.

                  Special Unsecured Creditor Name                                              Reason For Special Treatment                       Interest
                                                                                                                                                    Rate



      GENERAL PROVISIONS
IV.
      A.   DISPOSABLE INCOME, TAX RETURNS & TAX REFUNDS. Debtor(s) submit(s) all or such portion of future earnings or other
           future income of Debtor(s) to the supervision and control of the Trustee as is necessary for the execution of the Plan.
           Unless this Plan provides for a dividend of 100% to all allowed general unsecured claims, the Debtor(s) shall pay all
           disposable income as defined in 11 U.S.C. § 1325(b) during the ACP. Unless otherwise provided in this Plan, Debtor(s)
           shall remit to the Trustee tax returns and tax refunds and other disposable incom e for the ACP for administration
           pursuant to the Plan or as otherwise ordered by the Court. Income tax refunds and other disposable income paid to the
           Trustee in a Plan with a 36 month ACP will operate to decrease the term of the Plan to the ACP but not below the 36
           month ACP, rather than increase the dividend paid to general unsecured creditors. The Debtor(s) shall continue the same
           level of tax deductions as when the case was filed except as affected by changes in dependents and/or marital status.


                    Based on the disposable income available, the Trustee shall have the discretion without further notice to
           creditors to:
                      1.    Increase the percentage to the unsecured creditors as a result of additional payments made under this
                            provision subject to the limitation set forth in this paragraph;
                      2.    Reduce the term of the Plan but not below the ACP; and
                      3.    Determine if available funds are not disposable income when the Debtor(s) provide(s) the Trustee with
                            supporting documentation.
      B.   VESTING OF ESTATE PROPERTY. Upon confirmation of the Plan, all property of the estate shall remain property of the
           estate until discharge unless marked below:
           ( x ) Pursuant to 11 U.S.C. § 1327(b) upon confirmation of the Plan, all property of the estate shall vest in the Debtor(s),
           except (i) future earnings of the Debtor(s); (ii) additional disposable income, and (iii) other real and personal property
           necessary to fund the Plan which is identified as follows:
                    Regardless of whether any real or personal property is vested in the Debtor(s) or the estate, insurance proceeds
           derived from such real or personal property shall be deemed property of the estate. Subject to footnotes vii and viii of
           paragraph III.C.2, such insurance proceeds may be used by the Debtor(s), upon prior Court approval, to purchase
           replacement collateral.
                   In any case, all property of which Debtor(s) retain(s) possession and control shall be insured by the Debtor(s).
           The Trustee is not required to insure property and has no liability for damage or loss to any property in the possession
           and control of the Debtor(s).

xii If the table below is blank, or this case has a 60 m onth ACP, then there will be no special treatm ent for special unsecured creditors.
                                                                         7- As updated on 11-23-16
                      Case:19-00097-swd             Doc #:4 Filed: 01/10/19              Page 8 of 11
C.   POST-PETITION ACTION BY DEBTOR(S).
     1.   Post-Petition Sale of Property of Estate: In the event that the Debtor(s) seek(s) to sell, before entry of the discharge,
          property of the estate constituting personal property with a value in excess of $2,500, or any real property regardless
          of value, the Debtor(s) shall request prior Court approval pursuant to 11 U.S.C. § 363 and any applicable rules.


     2.   Post-Petition Sale of Property of Debtor(s): In the event that the Debtor(s) seek(s) to sell, before entry of the
          discharge, personal property of the Debtor(s) with a value in excess of $2,500, or any real property regardless of
          value, the Debtor(s) shall seek prior Court approval with notice to any parties in interest as the Court may direct.


     3.   Post-Petition Incurrence of Debt by Debtor(s) and Related Relief: Upon the prior written approval of the Trustee, the
          Debtor(s) may incur post-petition debt for a motor vehicle, whether through financing or lease transaction. The
          Debtor(s) may trade in an existing motor vehicle provided that the Debtor(s) satisfy in full any obligations related to
          such motor vehicle. The Debtor(s) may incur other, similar post-petition debt as allowed by the Court.
D.   UNSCHEDULED CREDITORS FILING CLAIMS. If a creditor’s claim is not listed in the schedules, but the creditor files a proof
     of claim, the Trustee is authorized to classify the claim into one of the classes under this Plan and to pay the claim within
     the class, unless the claim is disallowed.
E.   LATE FILED CLAIMS. If a claim is not timely filed, the Trustee may in his/her discretion provide notice of intent to pay the
     claim.
F.   LIMITATION ON NOTICES.
     1.   General: If the Debtor(s) file(s) a plan modification pursuant to 11 U.S.C. § 1329 or a motion requesting relief, the
          plan modification or motion, and appropriate notice thereof, shall be served on (a) the Trustee, (b) the United States
          Trustee, and (c) any party or entity adversely affected by the plan modification or request for relief. If service under
          (c) requires service on the creditor matrix, subsequent to the claims bar date pursuant to Fed. R. Bankr. P. 3002,
          service may be made on creditors that hold claims for which proofs of claim have been filed, and any governmental
          unit that is a creditor in the case.
     2.   Fee Applications: Subsequent to the claims bar date pursuant to Fed. R. Bankr. P. 3002, if an attorney for the
          Debtor(s) files an application for compensation pursuant to 11 U.S.C. § 330, the application, including appropriate
          notice and an opportunity to object, shall be served on (a) the Trustee, (b) the Debtor(s), and (c) the United States
          Trustee. Appropriate notice of the application, including an opportunity to object in the same form as attached to
          the Local Bankruptcy Rules, shall be served on (a) creditors that hold claims for which proofs of claim have been
          filed, and (b) any governmental unit that is a creditor in the case.
     If service is made pursuant to this paragraph, the Debtor(s) shall file a certificate of service specifying parties and entities
     served.
G.   CLAIMS AND AMENDED CLAIMS. If a proof of claim is filed and Trustee has previously made a distribution to general
     unsecured creditors, the claim shall be entitled to the same pro rata distribution as that previously paid to general
     unsecured claims, to the extent possible, even if the base to general unsecured claims exceeds the amount stated in the
     confirmed Plan. The Trustee shall not be required to recover any overpayments to general unsecured creditors as a
     result of the filing of the aforementioned claims.
     1.   W ith respect to secured claims filed by creditors holding liens in real property surrendered pursuant to the Plan,
          each such secured creditor must file a proof of claim asserting its unsecured deficiency, if any, by no later than 90
          days after any disposition, including a foreclosure sale. The proof of claim for any deficiency must be conspicuously
          identified as an “UNSECURED DEFICIENCY CLAIM.” Attached to the proof of claim for the deficiency amount must be
          a detailed statement providing that the property was disposed of, the amount of the sale proceeds, a summary of
          costs incurred in connection with the disposition, and the unsecured deficiency balance remaining. This proof of
          claim must be filed even though a previous secured or unsecured claim was asserted prior to the disposition of the
          property. The failure to timely file a deficiency claim shall preclude the secured creditor from receiving further
          distributions under the Plan and such secured creditor’s claim shall be subject to discharge.
     2.   With respect to secured claims filed by creditors holding liens in personal property surrendered pursuant to the Plan
          and non-debtor counterparties whose executory contracts or unexpired leases are rejected under the Plan, each
          such secured creditor or non-debtor counterparty must file a claim asserting its unsecured deficiency or rejection
          damages, if any, by no later than 180 days after entry of the order confirming the Plan. The proof of claim for any
                                                      8- As updated on 11-23-16
                     Case:19-00097-swd                      Doc #:4 Filed: 01/10/19                       Page 9 of 11
       deficiency or rejection damages must be conspicuously identified on the proof of claim as an “UNSECURED
       DEFICIENCY CLAIM” or a “REJECTION DAMAGES CLAIM,” as applicable. Attached to the proof of claim for the
       deficiency or rejection damages must be a detailed statement providing, if applicable, the date the property was
       disposed of, the rejection damages, the amount of any sale proceeds, a summary of costs incurred in connection
       therewith, and the unsecured deficiency balance remaining. This proof of claim must be filed even though a
       previous secured or unsecured claim was asserted prior to the surrender, rejection, or disposition of the property or
       rejection of the executory contract or unexpired lease. The failure to timely file a deficiency or rejection damages
       claim means that such creditor or non-debtor counterparty shall be precluded from receiving further distributions
       under the Plan and such claim shall be subject to discharge.
3.     A claimant treated as holding a wholly unsecured claim pursuant to paragraph III.C.1.f shall file a proof of claim
       within the time prescribed in Fed. R. Bankr. P. 3002(c), and any such claimant who does not file a proof of claim is
       not entitled to receive a distribution under the Plan. If such claimant files a secured proof of claim, the Trustee is
       authorized to treat such claimant as holding an unsecured claim.


H.     TRUSTEE POST-CONFIRMATION DISBURSEMENT.
       1.   Priority of Payments: Unless otherwise specifically stated in the Plan, the following categories of claims will be
            paid in the following order (on a pro-rata basis within each category):
            a.   unpaid court filing fees, regardless of any Plan provision to the contrary;
            b.   trustee administrative fee;
            c.   allowed DSO claims paid through the Plan;
            d.   attorney fees and expenses, as allowed by an Order of the Court, subordinated to monthly continuing claims
                 payments covered under 11 U.S.C. § 1322(b)(2);
            e.   continuing, long-term, nonmodifiable allowed claims xiii;
            f.   other allowed secured claims (including arrears) and allowed claims arising from assumed executory
                 contracts or unexpired leases (including any cure) with respect to which (i) the last payment will become
                 due within the term of the Plan; and (ii) the Plan provides for equal monthly payments;
            g.   arrears on continuing claims and other secured claims for which the Plan does not specify equal monthly
                 payments;
            h.   allowed priority unsecured claims; and
            i.   allowed general unsecured claims.
       2.   Post-Petition Mortgage Payments: If the Plan directs the Trustee to make any post-petition mortgage payment,
            the Trustee may:
            a.   modify the on-going mortgage payment upon receiving a notice pursuant to Fed. R. Bankr. P. 3002.1(b);
            b.   increase the Plan payment by the amount of any mortgage payment increase plus additional trustee
                 commission for any mortgage increase;
            c.   amend a wage order or ACH paym ent amount for such increase with notice to the employer or ACH payor,
                 Debtor(s) and the attorney for the Debtor(s); and
            d.   adjust the post-petition mortgage or land contract payment date, or the date through which any arrears or
                 cure is calculated, as needed to conform to any proof of claim filed by the mortgagee or land contract
                 vendor.
       3.   Initial Disbursement Date: Except as otherwise stated in this Plan, a payment designated as equal monthly
            payments on secured claims, executory contracts/unexpired leases, priority unsecured claims, attorney fees,
            and tax escrow accruals shall be deemed to commence the first day of the month following the month of the
            petition date.

x ii
  Claim s in this category include non-m odifiable claim s, including allowed secured claim s, on which the last paym ent is due after the term of
the Plan, and for which the Plan provides for a set m onthly paym ent (subject to adjustm ent as set forth below). This category includes residential
m ortgage obligations, land contract obligations, and other long term , non-m odifiable obligations under assum ed executory contracts/unexpired
leases.
                                                              9- As updated on 11-23-16
                     Case:19-00097-swd             Doc #:4 Filed: 01/10/19             Page 10 of 11
I.   TAX RETURNS. All tax returns due prior to the petition date have been filed, except: _______________.
J.   DEBTOR(S) ENGAGED IN BUSINESS.
     1.   Any Debtor who is self-employed and incurs trade credit in the production of income shall comply with 11 U.S.C.
          § 1304 regarding operation of the business and any order regarding the continuation of a business operation entered
          in this case;
     2.   Any Debtor who, directly or indirectly, holds a controlling interest in a limited liability company, partnership or other
          corporation that incurs trade credit in the production of income, or who is otherwise in control of such an entity,
          shall cause the entity to comply with 11 U.S.C. 1304(c) and any order regarding continuation of a business operation
          entered in this case as if the Debtor were "engaged in business" within the meaning of that section;
     3.   The duties listed in 11 U.S.C. § 1304(c) are imposed on any Debtor described in this Paragraph IV.J, and are
          incorporated herein by reference.
K.   EFFECT OF ADDITIONAL ATTORNEY FEES BEYOND THE NO LOOK FEE. Any attorney fees and expenses beyond the no-look
     fee shall be paid as administrative expenses and shall not be paid out of the base previously disbursed to general
     unsecured creditors. The Trustee shall not recover funds disbursed to general unsecured creditors to satisfy any
     administrative expenses awarded to the attorney for the Debtor(s).
L.   PLAN REFUNDS. The Trustee may agree to reasonable refunds to the Debtor(s) from the funds paid to the Trustee. The
     Plan duration may be extended to repay all such refunds. The trustee may require the Debtor(s) to file an amendment to
     the Plan.
M. TRUSTEE’S AVOIDANCE POWERS. The Debtor(s) acknowledges that the Trustee has discretion to utilize certain powers
   under Chapter 5 of the Bankruptcy Code. Notwithstanding any other language in this Plan, no lien shall be involuntarily
   avoided unless an adversary proceeding is filed, except that judicial liens may be avoided pursuant to 11 U.S.C. § 522(f) in
   connection with confirmation of the Plan upon proper notice. The Debtor(s) may not commence any avoidance action
   without court authorization or written consent of the Trustee. The Debtor(s) acknowledge(s) that any avoidance actions
   are preserved for the benefit of the estate pursuant to 11 U.S.C. § 551.
N. LIEN RETENTION. With respect to each allowed secured claim provided for by the Plan, the holder of such claims shall
   retain the lien securing such claim until the earlier of (i) the underlying debt determined under applicable non-
   bankruptcy law is paid in full, or (ii) entry of the discharge; provided, however, that entry of the discharge shall not
   release a lien that secures a claim subject to treatment under 11 U.S.C. § 1322(a)(5). Upon the occurrence of (i) or (ii)
   above, the holder shall release its lien and provide written evidence of the same to the Debtor(s) within 30 days after (i)
   or (ii) above. Notwithstanding the foregoing, if this case of the Debtor(s) under Chapter 13 is dismissed or converted
   without completion of the Plan, the holder of such claim shall retain its lien to the extent recognized by applicable non-
   bankruptcy law.
O. MODIFICATION OF THE AUTOMATIC STAY. Upon the filing of a motion for relief from the automatic stay, the Trustee
   shall suspend disbursement of funds to that creditor but shall hold said funds until further order of the Court. Upon
   entry of an order modifying the automatic stay and unless otherwise provided for in such order, the Trustee shall not
   disburse held or on-going payments to that creditor on that claim, until creditor files an amended claim or Debtor(s)
   file(s) an amended Plan directing the Trustee how to pay creditor’s claim . Such amended proof of claim or Plan
   amendment shall be filed within 120 days after entry of the order modifying the automatic stay. An amended claim filed
   by such creditor shall be afforded the same secured status as provided for under the Plan. If a creditor fails to file an
   amended claim or Debtor(s) fail(s) to file an amended Plan directing the Trustee how to pay creditor’s claim within 120
   days of the entry of the order modifying the automatic stay, any held amounts shall be released for the benefit of the
   other creditors in accordance with the confirmed Plan and Trustee shall cease holding any future funds for on-going
   payments on such claim unless otherwise ordered by the Court. However, if a creditor files a claim after the order
   modifying the automatic stay and the confirmed Plan directed that such creditor was to be paid directly by Debtor(s) on
   such claim, such claim will not be paid by the Trustee.
P.   NOTICE OF FEES, EXPENSES AND CHARGES PURSUANT TO FED. R. BANKR. P. 3002.1. The claim evidenced by notice of
     fees, expenses and charges pursuant to Fed. R. Bankr. P. 3002.1 will be treated as a separate debt or claim consistent
     with treatment of the underlying claim provided for under the Plan.
Q. NON-APPLICABILITY OF FED. R. BANKR. P. 3002.1. The requirements and provisions of Fed. R. Bankr. P. 3002.1 shall not
   apply to the Trustee in any chapter 13 case where the Plan as confirmed surrenders property to the creditor as provided
   in 11 U.S.C. § 1325(a)(5)(C) or proposes that Debtor(s) pay the creditor directly or to any claim as to which the automatic

                                                      10- As updated on 11-23-16
                           Case:19-00097-swd          Doc #:4 Filed: 01/10/19                    Page 11 of 11
         stay is modified for purposes of allowing the secured creditor to exercise its rights and remedies pursuant to applicable
         non-bankruptcy law.
    R.   NONSTANDARD PROVISIONS. Nonstandard provisions must be set forth below. A nonstandard provision is a provision
         not otherwise included in this Model Plan or deviating from it. Nonstandard provisions set out elsewhere in this Plan are
         ineffective and void. The following Plan provisions will be effective only if there is a check in the box “Included” in the
         Preamble.


BY FILING THIS DOCUMENT, THE ATTORNEY FOR THE DEBTOR(S) OR DEBTOR(S) THEMSELVES, IF NOT REPRESENTED BY AN
ATTORNEY, ALSO CERTIFY(IES) THAT THE W ORDING AND ORDER OF THE PROVISIONS IN THIS CHAPTER 13 PLAN ARE IDENTICAL
TO THOSE CONTAINED IN THE APPROVED M ODEL PLAN PURSUANT TO LOCAL BANKRUPTCY RULE 3015(d) FOR THE WESTERN
DISTRICT OF MICHIGAN BANKRUPTCY COURT, OTHER THAN ANY NONSTANDARD PROVISIONS INCLUDED IN PARAGRAPH IV.R.




Date:    January 9, 2019                                       /s/ Teresa _M__. _S _h_a_n t y _______
                                                               /s/:    Teresa M. Shanty , Debtor




Date:    January 9, 2019                                       __/s/ Janet S. Thomas ____________
                                                               /S/JANET S. THOMAS (P41217)
                                                               Counsel for the Debtor
                                                               WEST MICHIGAN BANKRUPTCY CLINIC, PC
                                                               P. O. Box 1225
                                                               Muskegon, MI 49443-1225
                                                               Tel: 231.726.4823

                                                               Fax: 231.728.3805/Email: wmbcpc@ aol.com




                                                        11- As updated on 11-23-16
